department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc fip b01 tl-n-2066-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel from lon b smith associate chief_counsel financial institutions and products cc fip subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend parent subsidiary subsidiary year month year issue whether the sec_481 adjustment for a consolidated_return member changing its method_of_accounting needs to take into account the corresponding adjustments that might be required of another member’s method_of_accounting for intercompany_transactions conclusion tl-n-2066-01 no the sec_481 adjustment for the member changing its method does not take into account adjustments of another member’s method that might be necessitated by the consolidated_return rules facts in all relevant years parent filed consolidated_returns with its wholly owned subsidiaries subsidiary and subsidiary in the ordinary course of its business subsidiary contracted with third- parties to deliver certain commodity products subsidiary then entered into commodity-based derivative contracts with subsidiary acting as a hedge center for the consolidated_group which fixed subsidiary 1's costs of delivering the commodities to third parties finally subsidiary fixed the intercompany risks it assumed by entering into commodity-based derivative contracts with third-parties in year subsidiary a dealer filed a form_3115 application_for change in accounting_method requesting permission to change its method_of_accounting to the mark-to-market method under sec_475 beginning with its taxable calendar_year ending year however subsidiary not having requested a change in its method_of_accounting continued to use the realization method in month the service granted subsidiary 2's request to use the mark-to-market method_of_accounting for its taxable calendar_year ending year in year parent filed a form 1120x for the year taxable_year reflecting subsidiary 2’s accounting_method change subsidiary calculated its sec_481 adjustment taking into account only the effect of the method change on its positions subsidiary did not include in the calculation any effect that the method change might have on other members’ treatment of intercompany_transactions however in filing the amended_return for its taxable calendar_year ending year parent not only recalculated subsidiary 2's income using mark-to-market accounting it also marked-to-market subsidiary 1's intercompany positions under the matching rules for intercompany obligations under sec_1_1502-13 exam has suggested that because subsidiary 1's intercompany positions were reported on a mark-to-market basis as a direct result of subsidiary 2's accounting_method change subsidiary should have taken subsidiary 1's intercompany positions into account in determining the amount of subsidiary 2's sec_481 adjustment law and analysi sec_1 parent did not make a separate-entity election under sec_1_1221-2 of the income_tax regulations tl-n-2066-01 each member of a consolidated_group has its own method_of_accounting and sec_446 and sec_481 are applied on a member-by-member basis see sec_1 when a taxpayer changes its method_of_accounting ie computes its taxable_income for a taxable_year under a method_of_accounting different from the method used in the immediately preceding_taxable_year sec_481 requires the taxpayer to take into account adjustments determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted subsidiary changed its accounting_method from the realization method to the mark-to-market method therefore subsidiary was subject_to sec_481 the sec_481 adjustment is equal to the change in value that occurred prior to the year_of_change because that is the amount necessary to prevent duplications or omissions arising solely from subsidiary 2's change in accounting_method subsidiary did not change its method_of_accounting and therefore is not subject_to sec_481 moreover subsidiary did not have duplications or omissions as a result of subsidiary 2's change in accounting_method if sec_1_1502-13 did not apply subsidiary would have continued to report gains or losses from the intercompany_transactions when they closed the transactions open at the beginning of year would be reported under the realization method in the instant case sec_1_1502-13 also results in no duplication or omission of gains or losses all of subsidiary 2's transactions and subsidiary 1's intercompany_transactions outstanding at the end of year are marked-to-market and the gain reported is equal to the cumulative change in value since the transactions were entered thus subsidiary is not required to take into account any corresponding impact of its method change on subsidiary in determining its sec_481 adjustment case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any questions patrick e white assistant to the chief branch office of associate chief_counsel financial institutions products
